Exhibit 10.10



THE HOME DEPOT
AMENDED AND RESTATED
MANAGEMENT INCENTIVE PLAN


1.
Purpose. The purpose of The Home Depot Amended and Restated Management Incentive
Plan is to advance the interests of The Home Depot, Inc. and its shareholders by
motivating key associates of the Company to take actions that will promote the
Company’s long-term success and growth. The Plan is designed to provide
incentive compensation to key associates by rewarding the achievement of
corporate goals and specifically measured individual goals that are consistent
with and support overall corporate goals.



2.    Definitions


(a)
“Award” means an award entitling a Participant to receive incentive compensation
subject to the terms and conditions of the Plan.



(b)
“Board” means the Company’s Board of Directors.



(a)
“Code” means the Internal Revenue Code of 1986, as amended.



(b)
“Committee” means the Leadership Development and Compensation Committee of the
Board.



(c)
“Common Stock” means shares of the Common Stock, $0.05 par value per share, of
the Company.



(d)
“Company” means The Home Depot, Inc., a Delaware corporation.



(e)
“Disability” means, with respect to a Participant, the Participant’s becoming
eligible for permanent and total disability benefits under the Company’s or a
Subsidiary’s long-term disability plan.



(f)
“Executive Officer” means a Participant who (i) is an executive officer of the
Company and (ii) may be a “covered employee” as that term is defined in Code
Section 162(m)(3).



(g)
“Fair Market Value” means the closing price for the Common Stock reported on a
consolidated basis on the New York Stock Exchange on the relevant date or, if no
sale occurred on such date, the closing price on the nearest preceding date on
which sales occurred.



(h)
“Participant” means a key employee of the Company or a Subsidiary who is
selected by the Committee to participate in the Plan.



(i)
“Performance Objectives” means the performance objectives established pursuant
to this Plan for Participants who have received Awards. Performance Objectives
may be described in terms of Company-wide objectives or objectives that are
related to the performance of the individual Participant or the Subsidiary,
division, department or function within the Company or Subsidiary in which the
Participant is employed. Any Performance Objectives applicable to a Qualified
Performance-Based Award shall be limited to specified levels of the Company’s or
Subsidiary’s following metrics: (1) Financial Return Metrics: (a) return on
equity; (b) return on capital; (c) return on assets; (d) return on investment;
and (2) Earnings Metrics: (a) earnings per share; (b) total earnings; (c)
earnings growth; (d) earnings before or after interest and taxes; (e) earnings
before taxes; (f) earnings before or after interest, taxes, depreciation and
amortization; (g) operating profit; (h) net income; and (3) Sales Metrics: (a)
total sales; (b) sales growth; (c) comparable store sales; (d) sales per square
foot; (e) average ticket sales; (f) sales per operating store; and (4) Stock
Price Metrics: (a) increase in the fair market value of the Common Stock; (b)
total return to shareholders; and (5) Cash Flow Metrics: (a) cash flow; (b)
operating cash flow; (c) free cash flow; (d) cash flow return on investment; and
(6)





--------------------------------------------------------------------------------




Store Metrics: (a) inventory shrinkage goals; (b) stocking and other labor hours
goals; (c) store payroll goals; (e) markdown goals; (f) workers’ compensation
goals; and (7) Balance Sheet Metrics: (a) inventory; (b) inventory turns; (c)
receivables turnover; and (8) Other Strategic Metrics: (a) gross margin; (b)
gross margin return on investment; (c) market share or market penetration with
respect to specific designated products or product groups and/or specific
geographic areas; (d) timely and successful completion of key Company projects
(including, for example, timely completion within budget); (e) economic value
added (EVA); (f) internal rate of return; (g) net present value targets; (h)
expense or cost level targets; (i) Employer of Choice survey results; (j)
customer satisfaction based on specified objective goals or a Company-sponsored
customer survey; (k) diversity goals; (l) attrition improvements; (m)
productivity improvements; (n) operating cost management targets; and (o) safety
record goals. Except in the case of a Qualified Performance-Based Award, if the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Objectives unsuitable, the Committee may modify such Performance Objectives or
the related minimum acceptable level of achievement, in whole or in part, as the
Committee deems appropriate and equitable.


(j)
“Performance Target” means a target level of performance, based on one or more
Performance Objectives, established for a Performance Period in accordance with
Section 5.



(k)
“Performance Period” means a period coinciding with the Company’s fiscal year
for accounting purposes, or such longer or shorter period of not less than three
months as determined by the Committee at the time an Award is made, which shall
be used for purposes of determining whether Awards are earned by Participants.



(l)
“Plan” means The Home Depot Amended and Restated Management Incentive Plan, as
stated herein, and as amended from time to time.



(m)
“Qualified Performance-Based Award” means an Award or portion of an Award to an
Executive Officer that is intended to satisfy the requirements for “qualified
performance-based compensation” under Code Section 162(m).



(n)
“Retirement” means termination of employment with the Company or a Subsidiary
after completing at least 5 years of continuous employment and attaining age 60.



(o)
“Subsidiary” means a corporation or other entity (i) more than fifty percent
(50%) of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (ii) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest (representing the right generally to
make decisions for such other entity) is, now or hereafter owned or controlled
directly or indirectly by the Company.



3.
Participation. For each Performance Period, the Committee shall designate those
key employees of the Company and its Subsidiaries who shall receive Awards under
the Plan. Selection for participation for one Performance Period shall not
confer on a Participant the right to participate in the Plan for any other
Performance Period.



4.
Awards. For each Performance Period, each Participant shall receive an Award
entitling the Participant to receive cash incentive compensation upon the
attainment of one or more Performance Targets. The Committee may establish
different terms for Awards for different Participants or groups of Participants.
The amount of compensation payable under an Award may be stated as a dollar
amount or as a percentage of the Participant’s base compensation. The Committee
may provide for a threshold level of performance below which no amount of
compensation will be paid and a maximum level of performance above which no
additional amount of





--------------------------------------------------------------------------------




compensation will be paid, and it may provide for the payment of differing
amounts of compensation for different levels of performance.


5.
Establishment of Performance Targets. Within the first ninety (90) days of each
Performance Period (or such shorter period not to exceed 25% of the Performance
Period), the Committee shall establish one or more Performance Targets for that
Performance Period. Each Performance Target shall be specified as a percentage
change in or attainment of a specific level of a Performance Objective for the
Performance Period. The Committee may provide in any Award that is intended to
be a Qualified Performance-Based Award, at the time such Performance Target(s)
are established, that any evaluation of performance shall exclude or otherwise
objectively adjust for any specified circumstance or event that occurs during a
Performance Period. To the extent such inclusions or exclusions affect Awards
that are intended to be Qualified Performance-Based Awards, they shall be
prescribed in a form that meets the requirements of Code Section 162(m).



6.
Payment of Awards. Within sixty (60) days following the end of each Performance
Period, but in no event later than two and one-half months following the end of
the Company’s fiscal year in which a Performance Period ends, the Committee
shall determine whether and to what extent the Performance Targets for such
Performance Period have been satisfied and shall certify its determination in
approved minutes of a Committee meeting held for such purpose or in another
resolution approved by the Committee and maintained in its records. Subject to
the Committee’s ability to exercise discretion as set forth in this Section 6,
if the Committee certifies that one or more Performance Targets for a
Performance Period have been achieved, all compensation payable in respect of
Awards subject to such Performance Target shall be paid to Participants as soon
as reasonably practicable thereafter, but in no event later than two and
one-half months following the end of the Company’s fiscal year in which such
Performance Period ends; provided, however, that the Committee may permit the
deferral of such compensation, to the extent permissible under the terms of a
deferred compensation plan of the Company or a Subsidiary. If a Performance
Target for a Performance Period is not achieved, the Committee in its sole
discretion may determine that all or a portion of any Award shall be deemed to
be earned based on such criteria as the Committee deems appropriate, including
without limitation individual performance or the performance of the Subsidiary
or business division employing the Participant; provided, however, that the
Committee shall not have such discretion with respect to any Qualified
Performance-Based Award. The Committee shall have the right to exercise negative
discretion at any time to determine that all or a portion of any Award actually
earned and/or payable shall be less than the amount that would be earned and/or
payable based solely upon application of the relevant Performance Targets. No
reduction in an Award payable to any Participant shall increase the amount of a
payment to any other Participant. Any Award that is not considered earned in
accordance with this Section shall be forfeited.



7.
Partial Years of Participation. The Committee may establish rules and procedures
for partial periods of participation consistent with the following:



(a)
Employment Termination. If a Participant terminates employment with the Company
before payment of Awards is made for a Performance Period for reasons other than
death, Disability or Retirement, any Award granted to the Participant in respect
of that Performance Period shall be forfeited and cancelled. Notwithstanding the
foregoing, a Participant whose employment terminates during a Performance Period
for reasons other than death, Disability or Retirement may, at the discretion of
the Committee and under such rules as the Committee may prescribe, be eligible
for consideration for a full Award or a pro-rata Award based on the period of
active employment during the Performance Period; provided, however, that in the
case of an Award intended to be a Qualified Performance-Based Award, the ability
to earn any portion of the Award shall be contingent on attainment of the
applicable Performance Targets for such Performance Period.



(b)
New Hires. In the case of an associate who is hired by the Company or a
Subsidiary after the beginning of a Performance Period, the Committee may in its
discretion designate such associate as a Participant in the Plan for that
Performance Period, provided that the Committee may specify that such a
Participant’s Award shall be determined only with respect to the portion of the
Performance Period





--------------------------------------------------------------------------------




during which the Participant is employed by the Company or Subsidiary in the
eligible position. To the extent that such partial-period participation would
not qualify as a Qualified Performance-Based Award for an Executive Officer, the
award shall not be treated as a Qualified Performance-Based Award.


(c)
Death, Disability or Retirement. A Participant whose employment terminates
during a Performance Period because of death or Disability may, at the
discretion of the Committee and under such rules as the Committee may from time
to time prescribe, be eligible for consideration for a pro-rata Award based on
the period of active employment during the Performance Period. A Participant
whose employment terminates during a Performance Period due to Retirement, may,
at the discretion of the Committee and under such rules as the Committee may
from time to time prescribe, be eligible for consideration for a pro-rata Award
based on the period of active employment during the Performance Period;
provided, however, that in the case of an Award intended to be a Qualified
Performance-Based Award, the ability to earn any portion of the Award shall be
contingent on attainment of the applicable Performance Targets for such
Performance Period.



(d)
Promotions and Transfers. A Participant who is transferred to a non-exempt,
hourly or other ineligible position during a Performance Period shall forfeit
any Award granted to the Participant in respect of that Performance Period. An
employee who is promoted to an eligible position, or a Participant who is
transferred from one eligible position to another, during a Performance Period,
may, at the discretion of the Committee and under such rules as the Committee
may from time to time prescribe, be eligible for consideration for a pro-rata
Award based on the period in the eligible position or each eligible position
during the Performance Period. To the extent that any such pro-rata Award would
not qualify as a Qualified Performance-Based Award for an Executive Officer, the
Award shall not be treated as a Qualified Performance-Based Award.



(e)
Leave of Absence. A Participant who is on a leave of absence (other than a
personal leave) for more than ninety (90) consecutive days during a Performance
Period, or who is on a personal leave of absence for more than thirty (30)
consecutive days, shall forfeit any portion of an Award attributable to that
period of leave pursuant to such rules as the Committee may establish.



8.
Maximum Amount of Qualified Performance-Based Awards.



(a)
Per Fiscal Year. The maximum dollar amount of compensation that may be paid to
any one Participant in respect of Qualified Performance-Based Awards in a single
fiscal year of the Company shall not exceed the lesser of (i) $15 million or
(ii) three tenths of one percent (0.3%) of the Company’s net income for such
fiscal year. For example, for a Qualified Performance-Based Award with a
Performance Period consisting of more than one fiscal year, the maximum
compensation that may be paid to any one Participant with respect to such award
shall not exceed the lesser of (i) $15 million multiplied by the number of years
in the Performance Period, or (ii) three tenths of one percent (0.3%) of the
Company’s lowest net income for any fiscal year in the Performance Period (less
any amount paid or payable with respect to other Qualified Performance-Based
Awards granted to such Participant under the Plan and covering all or a portion
of the same fiscal year or years, such as in overlapping annual awards).



(b)
Partial Fiscal Year Performance Period. For any Performance Period, or portion
thereof, that is shorter than one fiscal year, the same maximum annual limits
set forth in Section 8(a) shall apply (less any amount paid or payable with
respect to other Qualified Performance-Based Awards granted to such Participant
under the Plan and covering all or a portion of the same fiscal year). For
example, for a Qualified Performance-Based Award with a Performance Period of
six (6) months duration, the maximum compensation that may be paid to any one
Participant shall be the lesser of (i) $15 million or (ii) three tenths of one
percent (0.3%) of the Company’s net income for the fiscal year in which such
Performance Period ends (less any amount paid or payable with respect to other
Qualified





--------------------------------------------------------------------------------




Performance-Based Awards granted to such Participant and covering all or a
portion of the same fiscal year).


9.
Adjustments. To the extent that a Performance Target is based on an increase in
the Fair Market Value of the Common Stock, in the event of any stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, any merger, consolidation, spin-off,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities or any other corporate transaction having an effect on the value of
the Common Stock similar to any of the foregoing, then the Committee shall make
or provide for such adjustments in such Performance Target as the Committee in
its sole discretion shall in good faith determine to be equitably required in
order to prevent dilution or enlargement of the rights of Participants.



10.
Tax Withholding. The Company shall be entitled to withhold from any payment made
under the Plan the full amount of any federal, state or local taxes required to
be withheld.



11.
Code Section 409A Provisions. To the extent applicable, it is intended that the
Plan comply with or be exempt from the requirements of Code Section 409A and any
related regulations or other guidance promulgated thereunder. Accordingly, to
the maximum extent permitted, the Plan shall be interpreted and administered to
be in compliance with Code Section 409A and if any provision of the Plan or any
term or condition of any Award would otherwise conflict with this intent, the
provision, term or condition will be interpreted or deemed amended so as to
avoid this conflict. Any reservation of rights or any discretion reserved to the
Committee or the Company regarding the timing of a payment of any Award subject
to Code Section 409A will only be as broad as is permitted by Code Section 409A.
Notwithstanding anything herein, or in an Award document to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Code Section 409A, amounts that would otherwise be payable to a
Participant during the six-month period immediately following the Participant’s
separation from service (within the meaning of Code Section 409A) shall instead
be paid on the first business day after the date that is six (6) months
following the Participant’s separation from service (or death, if earlier). Each
amount to be paid to a Participant pursuant to the Plan or any Award shall be
construed as a separate identified payment for purposes of Code Section 409A.



12.
Nontransferability of Benefits. A Participant may not assign or transfer any
interest in an Award. Notwithstanding the foregoing, upon the death of a
Participant, the Participant’s rights and benefits under the Plan shall pass by
will or by the laws of descent and distribution.



13.
Administration, Interpretation and Delegation. Subject to the express provisions
of the Plan, the Committee shall have complete authority to interpret the Plan,
to prescribe rules and requirements relating to it, and to make all
determinations necessary or advisable in the administration of the Plan. The
interpretation and construction by the Committee of any provision of this Plan
and any determination by the Committee pursuant to any provision of this Plan,
Award, notification or other documentation, shall be final and conclusive. No
member of the Committee shall be liable to any person for any action taken or
determination made in good faith. The Committee may delegate to one or more
officers of the Company the authority to exercise the rights of the Committee
set forth in this Plan with respect to any Participant who is not an Executive
Officer.



14.
Amendment and Termination of Plan. The Committee may at any time terminate the
Plan and may at any time and from time to time amend or modify the Plan in any
respect, including, without limitation, the amending or altering of the Plan as
may be required to comply with or conform to any federal, state or local laws or
regulations; provided, however, that no amendment shall be effective without
approval of the shareholders of the Company if the amendment would increase the
maximum amount of compensation payable to a Participant in any Performance
Period pursuant to Qualified Performance-Based Awards as specified in Section 8.
Neither the termination of the Plan nor any amendment to the Plan shall reduce
benefits accruing under Awards granted prior the date of such termination or
amendment.







--------------------------------------------------------------------------------




15.
Governing Law. The Plan shall be governed and construed in accordance with the
laws of the State of Georgia. As a condition to eligibility to receive an Award
under the Plan, each Participant irrevocably consents to the exclusive
jurisdiction of the courts of the State of Georgia and of any federal court
located in the Northern District of Georgia in connection with any action or
proceeding arising out of or relating to this Plan, any document or instrument
delivered pursuant to or in connection with this Plan, or any alleged breach of
this Plan or any such document or instrument.



16.
Effective Date. The Home Depot Amended and Restated Management Incentive Plan is
effective November 21, 2013 upon its approval by the Committee; provided,
however, that for purposes of Code Section 162(m), the material terms of the
performance goals for Qualified Performance-Based Awards under the Plan were
most recently approved by shareholders on May 23, 2013.



17.
Offsets and Clawbacks. As a condition to eligibility for an Award, each
Participant consents to the deduction from the Award of any amounts owed by the
Participant to the Company to the extent permitted by applicable law. In
addition, in consideration of any Award granted under this Plan, each
Participant agrees that all Awards are subject to applicable clawback policies
that may be adopted by the Committee from time to time.



18.
No Rights to Continued Employment. -Participation in the Plan does not create or
constitute an express or implied employment contract between the Company and the
Participant -nor limit the right of the Company to discharge or otherwise deal
with a Participant without regard to the existence of the Plan.



19.
Unfunded Plan. The Plan shall at all times be an unfunded payroll practice and
no provision shall at any time be made with respect to segregating assets of the
Company for payment of any Award. No Participant or any other person shall have
any interest in any particular assets of the Company by reason of the right to
receive an Award under the Plan and any such Participant or any other person
shall have only the rights of a general unsecured creditor of the Company.



20.
Limitations Period For Claims. Any person who believes he or she is being denied
any benefit or right under the Plan may file a written claim with the Committee.
Any claim must be delivered to the Committee within forty-five (45) days of the
later of the end of the Performance Period to which the claim relates or the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision is final and conclusive and binding on
all persons. No lawsuit relating to the Plan may be filed before a written claim
is filed with the Committee and is denied or deemed denied and any lawsuit must
be filed within one year of such denial or deemed denial or be forever barred.





